Name: 82/882/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 29 December 1982 extending the period of validity of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-31

 Avis juridique important|41982D088282/882/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 29 December 1982 extending the period of validity of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community Official Journal L 373 , 31/12/1982 P. 0076 - 0076*****DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 29 December 1982 extending the period of validity of the provisional arrangements applicable to trade between Greece and the ACP States for products covered by that Community (82/882/ECSC) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL, Whereas the Member States have concluded among themselves the Treaty establishing the European Coal and Steel Community; Whereas a Protocol to the Agreement between the Member States of the European Coal and Steel Community and the African, Caribbean and Pacific States, consequent upon the accession of the Hellenic Republic to the Community, was signed on 8 October 1981; Whereas pending the entry into force of that Protocol the Community should, in the light thereof, extend autonomously from 1 January 1983 the provisional arrangements applicable to trade between Greece and the African, Caribbean and Pacific States as established for the products covered by the European Coal and Steel Community by Decision 81/57/ECSC (1), as last extended by Decision 82/439/ECSC (2), In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The provisional arrangements laid down in Decision 81/57/ECSC for trade between Greece and the African, Caribbean and Pacific States shall remain in force from 1 January 1983 until 30 June 1983. Article 2 Member States shall take the necessary measures to implement this Decision. Done at Brussels, 29 December 1982. The President O. MOELLER (1) OJ No L 53, 27. 2. 1981, p. 65. (2) OJ No L 190, 1. 7. 1982, p. 8.